Contrary to the mother’s contention, the Family Court providently exercised its discretion, after reviewing the appropriate factors, in declining to exercise jurisdiction of this matter because the State of California is a more appropriate and convenient forum (see Domestic Relations Law § 76-f; Matter of Desroches v Desroches, 70 AD3d 686 [2010]; Matter of Erlec v Johnson, 58 AD3d 730, 731 [2009]; Matter of Hall v Hall, 44 AD3d 771 [2007]; Clark v Clark, 21 AD3d 1326, 1327-1328 [2005]; Matter of Koch v Andres, 295 AD2d 609, 610 [2002]). Angiolillo, J.P., Dickerson, Hall and Roman, JJ., concur.